Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 4, 2022

                                     No. 04-21-00437-CV

                           IN THE INTEREST OF N.L.B., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-13937
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

        Appellant’s brief was originally due on December 30, 2021. On the due date, Appellant
filed a motion for a sixty-day extension of time to file the brief. See TEX. R. APP. P. 38.6(d).
        Appellant’s motion is GRANTED. The brief is due on February 28, 2022. See id. Any
further motion for extension of time to file the brief may be disfavored.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court